Citation Nr: 0638670	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  02-21 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for pancreatitis, 
including due to exposure to Agent Orange.

2.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease prior to July 15, 2005.

4.  Entitlement to an initial staged evaluation in excess of 
20 percent for coronary artery disease from July 15, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 and February 2006 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  This case was 
previously before the Board in May 2004 and May 2005 and was 
remanded for additional development.  

The appellant appeared before the undersigned Veterans Law 
Judge in October 2003 and delivered sworn testimony via video 
conference hearing at the RO.

The February 2002 rating decision denied, in pertinent part, 
entitlement to service connection for pancreatitis, diabetes, 
and coronary artery disease.  A rating decision dated in 
February 2006 awarded service connection for diabetes and 
coronary artery disease, and assigned the initial evaluations 
as indicated on the title page of this decision.  A notice of 
disagreement has been received as to the initial evaluations 
assigned for service-connected diabetes and coronary artery 
disease.

The February 2006 rating decision also awarded service 
connection for peripheral neuropathy of the left and right 
upper and lower extremities, as well as erectile dysfunction, 
all due to service-connected diabetes mellitus.  No notice of 
disagreement has been received as to the initial evaluations 
assigned for the those disabilities, and those issues are not 
before the Board.

The issues of entitlement to an initial evaluation in excess 
of 20 percent for type II diabetes mellitus, entitlement to 
an initial evaluation in excess of 10 percent for coronary 
artery disease prior to July 15, 2005, and entitlement to an 
initial staged evaluation in excess of 20 percent for 
coronary artery disease from July 15, 2005 are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent evidence fails to show that the veteran's 
pancreatitis is causally related to active service.


CONCLUSION OF LAW

Pancreatitis was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a May 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
pancreatitis claim, the information required of him to enable 
VA to obtain evidence in support of his claim, the assistance 
that VA would provide to obtain evidence and information in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The May 2004 VCAA letter informed the veteran that 
he should submit any medical evidence pertinent to his claim.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see December 2004 and 
February 2006 supplemental statements of the case).  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The procedure outlined is not at odds with 
the principles espoused in Pelegrini.  The veteran has 
received notice regarding the assignment of a disability 
rating and effective date for the award of any benefit 
sought.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  An 
opinion as to a possible relationship between the claimed 
disability and the veteran's military service has been 
rendered.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004).  The veteran has not identified any 
pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.

Legal criteria

Service connection-in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active military 
service, or for aggravation of a preexisting injury or 
disease in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Presumptive service connection-herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea); and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran asserts that he has pancreatitis as a result of 
exposure to Agent Orange during service.  In the present 
case, the veteran did have active service within the Republic 
of Vietnam within the time period specified under 38 C.F.R. § 
3.307(a).  However, pancreatitis is not among the diseases 
listed under 38 C.F.R. § 3.309(e) as being associated with 
herbicide exposure.  As such, a grant of presumptive service 
connection based on herbicide exposure is not permissible 
here.  Moreover, there is no competent evidence to otherwise 
show that the veteran's pancreatitis is otherwise directly 
related to in-service herbicide exposure.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  The first 
question for consideration in evaluating a service connection 
claim is whether the evidence demonstrates a current 
disability.  A June 1998 private medical record reveals a 
diagnosis of pancreatitis (albeit acute), and the first 
element of a service connection claim is arguably satisfied.  
However, as will be discussed below, the remaining criteria 
necessary to establish service connection claim have not been 
met.

A review of the service medical records, including the 
October 1969 separation examination, does not show any 
complaints or findings for pancreatitis.  However, this does 
not in itself preclude a grant of service connection.  
Indeed, service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § C.F.R. § 3.303(d).  Nevertheless, a review of the 
post-service evidence does not lead to the conclusion that 
the veteran's pancreatitis is causally related to active 
service, for the reasons discussed below.

Following service, there is no indication of pancreatitis 
until June 1998.  At that time, a private medical record 
reveals that the veteran presented for treatment after having 
had symptoms of abdominal pain.  Acute pancreatitis secondary 
to gallbladder disease was diagnosed.

As set forth above, the evidence of record shows no 
complaints or treatment for pancreatitis until 1998, more 
than two decades following service.  Moreover, there is no 
competent medical evidence causally relating such 
pancreatitis to active service.  Indeed, following a file 
review in July 2005, the VA examiner stated that pancreatitis 
was due to "sludge and biliary calculi" and additionally 
noted that pancreatitis was not caused or aggravated by 
service-connected diabetes mellitus.  Because such opinion 
was offered following a review of the claims file, and 
because it is consistent with the evidence of record, the 
Board finds it to be highly probative.  Moreover, no other 
competent evidence of record refutes that opinion.

The Board acknowledges the veteran's contentions, including 
his October 2003 testimony before the undersigned, that his 
pancreatitis was related to service and specifically to Agent 
Orange exposure.  However, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In conclusion, the competent evidence does not demonstrate 
that the veteran's pancreatitis is causally related to active 
duty.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for pancreatitis, including due to 
exposure to Agent Orange, is denied.


REMAND

The record shows that the veteran (through his 
representative's August 2006 written brief presentation) 
filed a timely notice of disagreement with respect to the 
February 2006 RO decision that awarded service connection for 
diabetes and assigned an initial evaluation of 20 percent for 
that disability, and also from the February 2006 RO decision 
that awarded service connection for coronary artery disease 
and assigned an initial evaluation of 10 percent, effective 
September 6, 2001, and a 20 percent evaluation, effective 
July 15, 2005.  Under these circumstances, an SOC should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should issue a statement of the 
case for the issues of entitlement to an 
initial evaluation in excess of 20 
percent for type II diabetes mellitus, 
entitlement to an initial evaluation in 
excess of 10 percent for coronary artery 
disease prior to July 15, 2005, and 
entitlement to an initial staged 
evaluation in excess of 20 percent for 
coronary artery disease from July 15, 
2005.  Only if the veteran perfects an 
appeal as to any of these issues should 
such issue be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


